TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00368-CR


Anthony Bernard Ware, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. 20,088-CR, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING






Appellant Anthony Bernard Ware pleaded guilty to possessing less than four grams
of cocaine.  See Tex. Health & Safety Code Ann. § 481.115(a), (c) (West Supp. 2002).  The district
court adjudged appellant guilty and, pursuant to a plea bargain, assessed punishment at imprisonment
for eight years, suspended imposition of sentence, and placed him on community supervision.  In his
only point of error, appellant contends the court erred by overruling his pretrial motion to suppress
evidence.

In its reply brief, the State draws the Court's attention to a written waiver of appeal
signed by appellant, his attorney, and the trial judge that appears in the clerk's record.  This
document, which reflects a knowing and voluntary waiver of the right to appeal, was signed on the
day sentence was suspended in open court.  A defendant who knowingly and intelligently waives his
right to appeal may not thereafter appeal without the trial court's consent.  Ex parte Dickey, 543
S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App.
1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record to
indicate that appellant sought or obtained the permission of the trial court to pursue this appeal.
The appeal is dismissed.


				__________________________________________
				Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed
Filed:   April 25, 2002
Do Not Publish